ACCEPTED
                                                                                            14-15-00126-CR
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       4/20/2015 4:08:20 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                  No. 14-15-00126-CR
                                  No. 14-15-00127-CR
                                  No. 14-15-00128-CR                      FILED IN
                                  No. 14-15-00129-CR               14th COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                         In the                    4/20/2015 4:08:20 PM
                                                                   CHRISTOPHER A. PRINE
                                  Court of Appeals                          Clerk
                                        For the
                           Fourteenth District of Texas
                                      At Houston

                               

                                      No. 1405266
                                      No. 1405276
                                      No. 1428986
                                      No. 1428987
                               In the 232nd District Court
                                  Harris County, Texas

                               

                           JOSEPH HOENINGHAUS
                                        Appellant
                                          v.
                            THE STATE OF TEXAS
                                        Appellee

                               

                STATE’S MOTION FOR EXTENSION OF TIME
                   IN WHICH TO FILE APPELLATE BRIEF

                               


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of
time in which to file the State’s brief in this case, and, in support thereof, presents the

following:

       1. In the 232nd District Court of Harris County, Texas, in cause number 1405266,

on May 22, 2014, Appellant was convicted in The State of Texas v. Joseph Hoeninghaus.

       2. For the offense of burglary of a habitation, his punishment was assessed at nine

years in prison.

       3. In the 232nd District Court of Harris County, Texas, in cause number 1405276,

on May 22, 2014, Appellant was convicted in The State of Texas v. Joseph Hoeninghaus.

       4. For the offense of possession of a controlled substance, his punishment was

assessed at nine years in prison.

       5. In the 232nd District Court of Harris County, Texas, in cause number 1428986,

on May 22, 2014, Appellant was convicted in The State of Texas v. Joseph Hoeninghaus.

       6. For the offense of burglary of a habitation, his punishment was assessed at nine

years in prison.

       7. In the 232nd District Court of Harris County, Texas, in cause number 1428987,

on May 22, 2014, Appellant was convicted in The State of Texas v. Joseph Hoeninghaus.

       8. For the offense of unauthorized use of a vehicle, his punishment was assessed at

nine years in prison.

       9. Written notices of appeal were filed on February 2, 2015.

       10. Appellant’s brief was filed with this Court on March 11, 2015.

       11. The State’s brief was due to be filed with this Court on April 10, 2015.
        12. An extension of time in which to file the State’s brief is requested until April 21,

2015.

        13. No previous extensions have been granted to the State.

        14. The facts relied upon to explain the need for this extension are:

        The State’s brief in this case is being prepared by the Chief of the Appellate
        Division. He has numerous other duties in that position. Therefore, additional
        time has been necessary in order to prepare the State’s brief.


        WHEREFORE, the State prays that this Court will grant an extension of time until

April 21, 2015, in which to file the State’s brief in these cases.


                                                             Respectfully submitted,

                                                             /s/ Alan Curry

                                                             ALAN CURRY
                                                             Assistant District Attorney
                                                             Harris County, Texas
                                                             1201 Franklin, Suite 600
                                                             Houston, Texas 77002
                                                             (713) 755-5826
                                                             TBC No. 05263700
                                                             curry_alan@dao.hctx.net
                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed to the

appellant at the following addresses on April 20, 2015:

       Joseph Hoeninghaus
       SPN # 02425262
       Cell # 2G4
       701 North San Jacinto
       Houston, Texas 77002


                                                          /s/ Alan Curry

                                                          ALAN CURRY
                                                          Assistant District Attorney
                                                          Harris County, Texas
                                                          1201 Franklin, Suite 600
                                                          Houston, Texas 77002
                                                          (713) 755-5826
                                                          TBC No. 05263700
                                                          curry_alan@dao.hctx.net

Date: April 20, 2015